Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 02/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
FOREIGN PRIORITY
A claim for foreign priority under 35 U.S.C § 119 (a) - (d), which was contained in the Declaration and Power of Attorney filed on 02/24/2020 has been acknowledged.  Acknowledgement of claimed foreign priority and receipt of priority documents is reflected in form PTO-326 Office Action Summary.
CLAIM INTERPRETATIONS - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. In this case, independent claim 1 and any related dependent claims that may apply include limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
CLAIM REJECTIONS - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 6-10, 12-16 & 19-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Matsugu et al. (U.S. Publication 2007/0025722)
As to claim 1, Matsugu discloses an information processing apparatus comprising: a setting unit configured to set an imaging condition under which an imaging apparatus captures a video (S0, Fig. 3 & [0069] discloses setting an image capturing mode…See Fig. 9 wherein image capture modes include “Best Smile”, ”Profile Portrait” and “Intruder/Suspicious Person”….Also See S1, Fig. 3 wherein an image is acquired under predetermined image capturing condition) ; a region determination unit configured to determine a detectable region in which a detection target is detectable in the video, based on the imaging condition (S2, Fig. 3 & [0071] discloses the principal object detection unit 3 detects a principal object (person’s face) (e.g. image region) from the input image); an acquisition unit configured to acquire a desired detection condition under which a user desires detection for a detection target to be executed (S3, Fig. 3 & [0072] discloses detecting a user selected facial expression amongst the detected principal objects); and a condition determination unit configured to determine a detection condition under which the detection target is detected from the video, based on the desired detection condition and the detectable region determined based on at least one imaging condition (S4, Fig. 3 & [0073] discloses predicting a best timing frame (.e.g. condition) when the detected facial expression of the principal object changes to a predetermined one (e.g. smile or desired detection condition) corresponding to the image capturing mode).
As to claim 19, Matsugu discloses an information processing apparatus method comprising: setting an imaging condition under which an imaging apparatus captures a video (S0, Fig. 3 & [0069] discloses setting an image capturing mode…See Fig. 9 wherein image capture modes include “Best Smile”, ”Profile Portrait” and “Intruder/Suspicious Person”….Also See S1, Fig. 3 wherein an image is acquired under predetermined image capturing condition); determining a detectable region in which a detection target is detectable in the video, based on the imaging condition (S2, Fig. 3 & [0071] discloses the principal object detection unit 3 detects a principal object (person’s face) (e.g. image region) from the input image); acquiring a desired detection condition under which a user desires detection for the detection target to be executed (S3, Fig. 3 & [0072] discloses detecting a user selected facial expression amongst the detected principal objects); and determining a detection condition under which the detection target is detected from the video, based on the desired detection condition and the detectable region determined based on at least one imaging condition (S4, Fig. 3 & [0073] discloses predicting a best timing frame (.e.g. condition) when the detected facial expression of the principal object changes to a predetermined one (e.g. smile or desired detection condition) corresponding to the image capturing mode).
As to claim 2, Matsugu discloses everything as disclosed in claim 1. In addition, Matsugu discloses further comprising a detection unit configured to detect a detection target from an input video based on the detection condition. (S2, Fig. 3 & [0071] discloses the principal object detection unit 3 detects a principal object (person’s face) (e.g. image region) from the input image)
As to claim 4, Matsugu discloses everything as disclosed in claim 1. In addition, Matsugu discloses wherein the detection condition includes a detection region being a region in a video in which the detection is to be executed. (S2, Fig. 3 & [0071] discloses the principal object detection unit 3 detects a principal object (person’s face) (e.g. image region) from the input image)

As to claim 6, Matsugu discloses everything as disclosed in claim 1. In addition, Matsugu discloses wherein the imaging condition includes an imaging direction of the imaging apparatus (S40B, Fig. 4 & [0133] discloses setting image capture direction), and wherein the region (Examiner submits selected region is taken from current camera angle).
As to claim 7, Matsugu discloses everything as disclosed in claim 1. In addition, Matsugu discloses wherein the setting unit sets a set of predetermined conditions as the imaging condition, and wherein the region determination unit determines the detectable region for each of the predetermined conditions in the set.  (S2, Fig. 3 & [0071] discloses the principal object detection unit 3 detects a principal object (person’s face) (e.g. image region) from the input image)
As to claim 8, Matsugu discloses everything as disclosed in claim 7. In addition, Matsugu discloses wherein the condition determination unit selects and determines at least one detection condition from among detection conditions determined based on the respective detectable regions. (S3, Fig. 3 & [0072] discloses detecting a user selected facial expression amongst the detected principal objects);
As to claim 9, Matsugu discloses everything as disclosed in claim 8. In addition, Matsugu discloses wherein the condition determination unit selects the detection condition based on an area of a portion of the detectable region that conforms to the desired detection condition. (S2, Fig. 3 & [0071] discloses the principal object detection unit 3 detects a principal object (person’s face) (e.g. image region) from the input image) (S3, Fig. 3 & [0072] discloses detecting a user selected facial expression amongst the detected principal objects);
As to claim 10, Matsugu discloses everything as disclosed in claim 1. In addition, Matsugu discloses wherein the region determination unit determines the detectable region based on a result obtained by analyzing a video for analysis that has been captured in advance by the (S2, Fig. 3 & [0071, 0087-0095] discloses the principal object detection unit 3 detects a principal object (person’s face) (e.g. image region) from the input image);
As to claim 12, Matsugu discloses everything as disclosed in claim 10. In addition, Matsugu discloses wherein the video for analysis is a video captured for each of a plurality of different imaging conditions set by the setting unit. (S0, Fig. 3 & [0069] discloses setting an image capturing mode…See Fig. 9 wherein image capture modes include “Best Smile”, ”Profile Portrait” and “Intruder/Suspicious Person”….Also See S1, Fig. 3 wherein an image is acquired under predetermined image capturing condition)
As to claim 13, Matsugu discloses everything as disclosed in claim 1. In addition, Matsugu discloses wherein the region determination unit determines a plurality of detectable regions for a plurality of videos captured by the imaging apparatus. ([0112, 0141, 0174, 0194] discloses a plurality of objects (e.g. image region) detected for a plurality of videos (e.g. videos of multiple seconds in time)
As to claim 14, Matsugu discloses everything as disclosed in claim 13. In addition, Matsugu discloses wherein the region determination unit determines the detectable region based on a video including a focused image capturing point designated by a user, among the plurality of videos captured by the imaging apparatus. ([0126] wherein focus parameters are set in advanced by users.)
As to claim 15, Matsugu discloses everything as disclosed in claim 1. In addition, Matsugu discloses wherein the condition determination unit determines the detection condition based on a plurality of detectable regions. (S4, Fig. 3 & [0073] discloses predicting a best timing frame (.e.g. condition) when the detected facial expression of the principal object changes to a predetermined one (e.g. smile or desired detection condition) corresponding to the image capturing mode. Examiner submits S4 is based on Facial Expression Extraction S3).
As to claim 16, Matsugu discloses everything as disclosed in claim 1. In addition, Matsugu discloses wherein the region determination unit determines respective detectable regions for a plurality of detection targets (S3, Fig. 3 & [0072] discloses detecting a user selected facial expression amongst the detected principal objects);, and wherein the condition determination unit determines a detection condition based on the respective detectable regions determined for the plurality of respective detection targets (S4, Fig. 3 & [0073] discloses predicting a best timing frame (.e.g. condition) when the detected facial expression of the principal object changes to a predetermined one (e.g. smile or desired detection condition) corresponding to the image capturing mode).
As to claim 20, Matsugu discloses everything as disclosed in claim 1. In addition, Matsugu discloses a non-transitory computer-readable storage medium storing a program for causing a computer to function as each unit of the information processing apparatus according to claim 1. (See Memories 6, Fig. 1 & Abstract)
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over Matsugu et al. (U.S. Publication 2007/0025722) in view of Golan et al. (U.S. Publication 2012/0249790)
As to claim 3, Matsugu discloses everything as disclosed in claim 1 but is silent to wherein the acquisition unit acquires the desired detection condition including a desired detection region in which a user desires detection for the detection target to be executed.
However, Golan’s Abstract discloses wherein the acquisition unit acquires the desired detection condition including a desired detection region in which a user desires detection for the detection target to be executed. (See Abstract wherein a user interface allows an individual to define a region where object detection is desired). 
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Matsugu’s disclosure to include the above limitations in order to eliminate undesirable imaging areas from image capture processing.
As to claim 5, Matsugu discloses everything as disclosed in claim 1 but is silent to a display unit configured to display at least one of the detectable region, the desired - 47 -10201517US01 detection condition, or the detection condition.
However, Golan’s [0009] discloses a display unit configured to display at least one of the detectable region, the desired - 47 -10201517US01 detection condition, or the detection condition.
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Matsugu’s disclosure to include the above limitations in order to streamline user presence input. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Matsugu et al. (U.S. Publication 2007/0025722) in view of INOSHITA (U.S. Publication 2016/0232418)
11, Matsugu discloses everything as disclosed in claim 10 but is silent to wherein the - 48 -10201517US01 region determination unit estimates a distribution of appearance of the detection target based on the video for analysis, and determines the detectable region based on the distribution.
However, INOSHITA’s Abstract & [0008-0018 & 0061] discloses wherein the - 48 -10201517US01region determination unit estimates a distribution of appearance of the detection target based on the video for analysis, and determines the detectable region based on the distribution.
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Matsugu’s disclosure to include the above limitations in order to detect an object area with greater precision (Abstract)
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Matsugu et al. (U.S. Publication 2007/0025722) in view of Adachi (U.S. Publication 2013/0343604)
As to claim 17, Matsugu discloses everything as disclosed in claim 16 but is silent to wherein the condition determination unit sets priorities designated by a user to a plurality of the detectable regions determined for the plurality of respective detection targets, and determines the detection condition.
However, Adachi’s [0054, 0069] discloses wherein the condition determination unit sets priorities designated by a user to a plurality of the detectable regions determined for the plurality of respective detection targets, and determines the detection condition.
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Matsugu’s disclosure to include the above limitations in order to detect an object at a high speed and high precision in the presence of a plurality of objects. 
18 is rejected under 35 U.S.C. 103 as being unpatentable over Matsugu et al. (U.S. Publication 2007/0025722) in view of Design Choice 
As to claim 18, Matsugu discloses everything as disclosed in claim 1 but is silent to wherein the acquisition unit acquires the desired detection condition that includes a detection region including a caution point that is based on environmental information.
However, it would have been an obvious matter of design choice to wherein the acquisition unit acquires the desired detection condition that includes a detection region including a caution point that is based on environmental information since the applicant has not disclosed that wherein the acquisition unit acquires the desired detection condition that includes a detection region including a caution point that is based on environmental information solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with wherein the acquisition unit acquires the desired detection condition that includes a detection region including a caution point that is based on environmental information for the advantage of determining object condition.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661